DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (WO 2012/074755 A2), in view of Sung (US 2009/0098814).
Regarding claims 1 and 7-9

Scott teaches the use of high pressure-high temperature polycrystalline diamond (paragraph 0013).
Scott teaches a cutter surface having conductive tracks (250) which may be on the cutting surface, i.e. formed at the surface region (paragraphs 0023-0026, and figures 3A and 3B).
The conductive track (25) would implicitly have a substantially lower resistance than the surface which is diamond, i.e. an electrical insulator.
Although, Scott does not teach that the conductive track is made of graphite, Scoot does teach that metals, metal alloys, etc. may be used as a conductive material (paragraph 0023). However, Sung also directed to abrasives teaches that as conductive materials that metals, metal alloys, and graphite are functionally equivalent (paragraph 0047). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Scott by using graphite as the conductive material, with a reasonable expectation of success, as suggested by Sung.
Regarding claims 3 and 16
Scott teaches that the conductive track is connected to a sensor located on the cutting element (paragraphs 0022-0023, and figures 2C, 3A and 3B)
Regarding claims 4 and 17

Regarding claim 5
Scoot teaches that the cutting element is made from polycrystalline diamond which is an electrical insulator, i.e. non-conducting.
Regarding claim 6
Scoot teaches the conductive tracks on a rake face (figure 3A).
Regarding claim 10
Scott teaches that the depression may be formed by laser etching, i.e. laser ablation (paragraph 0024).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (WO 2012/074755 A2), in view of Sung (US 2009/0098814), as applied to claims 1, 3-10and 16-17 above, in view of Alkhalaileh et al. (US 2016/0130883).
Regarding claims 14-15
Although, Scott in view of Sung do not teach the leaching of the PCD material they do teach or suggest the other limitations of the claim. However, Alkhalaileh teaches that the thermal stability of the material can be increased by leaching the binder from in between the interstitial space of the diamond (paragraphs 0008 and 00453). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Scott by leaching the PCD face of the cutter, with a .
Allowable Subject Matter
Claims 2 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest the limitations of these claims in combination with the limitations from the base claims from which they depend.
Response to Arguments
	Applicants argue against the prior art rejections.
In response to applicant's argument that Sung US 2009/0098814 is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sung is in the field of abrasives as is the primary reference. Additionally, Sung showed what were known as functionally equivalent conductive materials in the field of abrasives.
Applicants argue that neither cited reference teaches an advantage to the use of graphite. While this may be true it is not persuasive as evidence of new and unexpected results for the use of graphite over other conductive materials has not been shown. Further, it si noted that Scott teaches that the depressions in which the conductive 
	The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734